PER CURIAM
Appellant seeks reversal of a judgment committing her for a period not to exceed 180 days. ORS 426.130. She contends that the state failed to prove, by clear and convincing evidence, that, because of a mental disorder, she is a danger to herself or unable to provide for her basic needs. ORS 426.005(l)(e). The state concedes that the evidence is legally insufficient to support the involuntary commitment and that the judgment should be reversed. We agree, accept the state’s concession, and reverse.
Reversed.